Exhibit 10.3
WARNER MUSIC GROUP CORP. 2020 OMNIBUS INCENTIVE PLAN
Effective as of June 1, 2020
PURPOSES
This Warner Music Group Corp. 2020 Omnibus Incentive Plan, as may be amended
from time to time (the “Plan”), has the following purposes:
(1) To further the growth, development and financial success of Warner Music
Group Corp. (the “Company”) and its Subsidiaries (as defined herein), by
providing additional incentives to employees, consultants and directors by
allowing them to become owners of Company Common Stock, thereby benefiting
directly from the growth, development and financial success of the Company and
its Subsidiaries.
(2) To enable the Company and its Subsidiaries to obtain and retain the services
of the type of employees, consultants and directors considered essential to the
long-term success of the Company and its Subsidiaries by providing and offering
them an opportunity to become owners of Company Common Stock pursuant to the
Awards granted hereunder.
I
DEFINITIONS
Whenever the following terms are used in this Plan, they shall have the meanings
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.
“Administrator” shall mean the Compensation Committee of the Board unless
otherwise determined by the Board from time to time. In exercising its
discretion hereunder, the Board shall endeavor to cause the Administrator to
satisfy any requirements applicable to qualify for an exemption available under
Rule 16b-3 promulgated under the Exchange Act or any other regulatory or
administrative requirements that may be applicable with respect to Awards
granted hereunder.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person
where “control” shall have the meaning given such term under Rule 405 of the
Securities Act.
“Alternative Award” shall have the meaning set forth in Section 11.1.









--------------------------------------------------------------------------------



“Alternative Performance Awards” shall have the meaning set forth in
Section 11.2.
“Award” shall mean any Option, Restricted Stock, Restricted Stock Unit,
Performance Award, SAR, Dividend Equivalent or other Stock-Based Award granted
to a Participant pursuant to the Plan, including an Award combining two or more
types of Awards into a single grant.
“Award Agreement” shall mean any written agreement, contract or other instrument
or document evidencing an Award, including through an electronic medium. The
Administrator may provide for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-paper means
for the Participant’s acceptance of, or actions under, an Award Agreement unless
otherwise expressly specified herein. In the event of any inconsistency or
conflict between the express terms of the Plan and the express terms of an Award
Agreement, the express terms of the Plan shall govern.
“Base Price” shall have the meaning set forth within the definition of “Stock
Appreciation Right”.
“Board” shall mean the Board of Directors of the Company.
“Cause” with respect to any Participant, has the meaning set forth in an
applicable Award Agreement.
“Change in Control” shall mean the first to occur of any of the following events
after the Effective Date:
(a) the consummation of any transaction (or series of related transactions) in
which any Person (other than the Company, any Affiliate of the Company, any
employee benefit plan sponsored by the Company or any Affiliate of the Company
or any Exempt Person) or more than one Person acting as a “group” (as defined in
Section 13(d) of the Exchange Act) (other than a group that includes an Exempt
Person) becomes the “beneficial owner” (as such term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the total fair market value or total voting power
of the then outstanding shares of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors (calculated as provided in Rule 13d-3(d) under the
Exchange Act in the case of rights to acquire the Company’s securities), other
than in a transaction (or series of related transactions) approved by the Board,
provided that no Change in Control shall have occurred if, following the
transaction, Exempt Persons collectively own 50% or more of either
2



--------------------------------------------------------------------------------



(a) the total fair market value or (b) total voting power of the outstanding
shares of the Company; and
(b) the direct or indirect sale, transfer or other disposition (in one or a
series of transactions) of all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, to any Person (other than an Affiliate
of the Company or an Exempt Person) or more than one Person acting as a group
(other than a group that includes an Exempt Person);
(c) within any 12-month period, the individuals who were members of the Board at
the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board, provided that any director elected
or nominated for election to the Board by an Exempt Person or a majority of the
Incumbent Directors still in office shall be deemed to be an Incumbent Director
for purpose of this clause (c);
in each case, provided that, as to Awards subject to Section 409A of the Code
the payment or settlement of which will occur by reason of the Change in
Control, such event also constitutes a “change in control” within the meaning of
Section 409A of the Code. In addition, notwithstanding the foregoing, (i) a
“Change in Control” shall not be deemed to occur if the Company files for
bankruptcy, liquidation or reorganization under the United States Bankruptcy
Code or as a result of any restructuring that occurs as a result of any such
proceeding and (ii) a Public Offering shall not constitute a Change in Control.
“Change in Control Price” shall mean the price per share of Company Common Stock
paid in conjunction with any transaction resulting in a Change in Control. If
any part of the offered price is payable other than in cash, the value of the
non-cash portion of the Change in Control Price shall be determined in good
faith by the Administrator as constituted immediately prior to the Change in
Control.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Company” shall mean Warner Music Group Corp., a Delaware corporation, and any
successor thereto.
“Company Common Stock” shall mean the common stock, par value $0.01 per share,
of the Company and such other stock or securities into which such common stock
is hereafter converted or for which such common stock is exchanged.
“Compensation Year” shall mean the period from one annual meeting of
shareholders to the following annual meeting of shareholders.
3



--------------------------------------------------------------------------------



“Competitive Activity” shall mean a Participant’s material breach of restrictive
covenants relating to non-competition, non-solicitation (of customers or
employees) or preservation of confidential information or other covenants having
the same or similar scope, included in an Award Agreement or other agreement to
which the Participant and the Company or any of its Affiliates is a party.
“Corporate Event” shall mean, as determined by the Administrator, any
transaction or event described in Section 3.3(a) or any unusual or infrequently
occurring transaction or event affecting the Company, any Subsidiary of the
Company, or the financial statements of the Company or any of its Subsidiaries,
or changes in applicable laws, regulations or accounting principles (including,
without limitation, a recapitalization of the Company).
“Director” shall mean a member of the Board or a member of the board of
directors of any Subsidiary.
“Disability” shall have the meaning set forth in Section 409A(a)(2)(c) of the
Code, unless otherwise specified in an Award Agreement.
“Dividend Equivalent” shall mean the right to receive payments, in cash or in
Shares, based on dividends paid with respect to Shares.
“Effective Date” shall have the meaning set forth in Section 12.7.
“Eligible Representative” for a Participant shall mean such Participant’s
personal representative or such other person as is empowered under the deceased
Participant’s will or the then applicable laws of descent and distribution to
represent the Participant hereunder.
“Employee” shall mean any individual classified as an employee by the Company or
one of its Affiliates.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Executive Officer” shall mean each person who is an officer or employee of the
Company or any Affiliate and who is subject to the reporting requirements under
Section 16(a) of the Exchange Act.
“Exempt Person” means AI Entertainment Holdings LLC and its Affiliates.
“Fair Market Value” of a Share as of any date of determination shall be (a) if
the Company Common Stock is listed on any established stock exchange or a
national market system, then the closing price on such date per Share as
reported as quoted on
4



--------------------------------------------------------------------------------



such stock exchange or system or (b) if the Company Common Stock is not so
listed, the value as determined by the Administrator in good faith, which
determination shall be final, conclusive and binding on all parties.
“Good Reason” with respect to any Participant, has the meaning, if any, set
forth in an applicable Award Agreement.
“Incentive Stock Option” shall mean an Option which qualifies under Section 422
of the Code and is expressly designated as an Incentive Stock Option in the
Award Agreement.
“Non-Qualified Stock Option” shall mean an Option that is not an Incentive Stock
Option.
“Non-U.S. Awards” shall have the meaning set forth in Section 2.5.
“Option” shall mean an option to purchase Company Common Stock granted under the
Plan. The term “Option” includes both an Incentive Stock Option and a
Non-Qualified Stock Option.
“Option Price” shall have the meaning set forth in Section 4.1.
“Outstanding Company Common Stock” shall have the meaning set forth in the
definition of “Change in Control”.
“Outstanding Company Voting Securities” shall have the meaning set forth in the
definition of “Change in Control”.
“Participant” shall mean any Service Provider who has been granted an Award
pursuant to the Plan.
“Performance Award” shall mean Performance Shares, Performance Units and all
other Awards that vest (in whole or in part) upon the achievement of specified
Performance Goals, including, for clarity, Awards consisting solely of cash
entitlements.
“Performance Award Conversion” shall have the meaning set forth in Section 11.2.
“Performance Cycle” shall mean the period of time selected by the Administrator
during which performance is measured for the purpose of determining the extent
to which a Performance Award has been earned or vested.
5



--------------------------------------------------------------------------------



“Performance Goals” means the objectives established by the Administrator for a
Performance Cycle pursuant to Section 6.5 for the purpose of determining the
extent to which a Performance Award has been earned or vested.
“Performance Share” means an Award granted pursuant to Article VI of the Plan of
a Share or a contractual right to receive a Share (or the cash equivalent
thereof) upon the achievement, in whole or in part, of the applicable
Performance Goals.
“Performance Unit” means a U.S. Dollar-denominated unit (or a unit denominated
in the Participant’s local currency) granted pursuant to Article VI of the Plan,
payable in cash or in Shares upon the achievement, in whole or in part, of the
applicable Performance Goals.
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or any other entity of whatever nature.
“Plan” shall have the meaning set forth in the preamble.
“Public Offering” shall mean the first day as of which (i) sales of Company
Common Stock are made to the public in the United States pursuant to an
underwritten public offering of the Company Common Stock led by one or more
underwriters at least one of which is an underwriter of nationally recognized
standing or (ii) the Administrator has determined that the Company Common Stock
otherwise has become publicly traded for this purpose.
“Release” means a general release and waiver of claims in the form provided by
the Administrator.
“Replacement Awards” shall mean Shares or Awards issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form or
combination by the Company or any of its Subsidiaries.
“Restricted Stock” shall mean an Award granted pursuant to Section 5.1.
“Restricted Stock Unit” shall mean an Award granted pursuant to Section 5.2.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Service Provider” shall mean an Employee, consultant or Director.
“Share” shall mean a share of Company Common Stock.
6



--------------------------------------------------------------------------------



“Stock Appreciation Right” or “SAR” shall mean the right to receive a payment
from the Company in cash and/or Shares equal to the excess, if any, of the Fair
Market Value of one Share on the exercise date over a specified price (the “Base
Price”) fixed by the Administrator on the grant date (which specified price
shall not be less than the Fair Market Value of one Share on the grant date).
“Stock-Based Award” shall have the meaning set forth in Section 7.1.
“Sub-plans” shall have the meaning set forth in Section 2.5.
“Subsidiary” shall mean any entity that is directly or indirectly controlled by
the Company or any entity in which the Company directly or indirectly has at
least a 50% equity interest.
“Termination of employment,” “termination of service” and any similar term or
terms shall mean, with respect to a consultant or a Director who is not an
Employee of the Company or any of its Affiliates, the date upon which such
consultant ceases to provide services to the Company or its Affiliates or such
Director ceases to be a member of the Board or of the board of directors of any
Subsidiary and, with respect to an Employee, the date he or she ceases to be an
Employee; provided that with respect to any Award subject to Section 409A of the
Code, such terms shall mean “separation from service,” as defined in Section
409A of the Code and the rules, regulations and guidance promulgated thereunder.
Unless otherwise determined by the Administrator, a “termination of employment”
or “termination of service” shall not occur if an Employee or Director,
immediately upon ceasing to provide services in such capacity, commences to or
continues to provide services to the Company or any of its Affiliates in another
of such capacities.
“Withholding Taxes” shall mean the federal, state, local or foreign income
taxes, withholding taxes or employment taxes required to be withheld under
applicable law, which shall be at a rate determined by the Company that is
permitted under applicable tax withholding rules and that does not cause adverse
accounting consequences.
II
ADMINISTRATION
2.1 Administrator. The Plan shall be administered by the Administrator.
2.2 Powers of the Administrator. The Administrator shall have the sole and
complete authority and discretion to:
(a)determine the Fair Market Value;
7



--------------------------------------------------------------------------------



(b)determine the type or types of Awards to be granted to each Participant;
(c)select the Service Providers to whom Awards may from time to time be granted
hereunder;
(d)determine all matters and questions related to the termination of service of
a Service Provider with respect to any Award granted to him or her hereunder;
(e)determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(f)approve forms of agreement for use under the Plan, which need not be
identical for each Service Provider;
(g)determine the terms and conditions of any Awards granted hereunder
(including, without limitation, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions and any restriction or
limitation regarding any Awards or the Company Common Stock relating thereto)
based in each case on such factors as the Administrator shall determine;
(h)prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to Sub-plans established for the
purpose of satisfying applicable foreign laws;
(i)determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise or purchase price of an Award may be
paid in, cash, Company Common Stock, other Awards, or other property, or an
Award may be canceled, forfeited or surrendered;
(j)suspend or accelerate the vesting of any Award granted under the Plan or
waive the forfeiture restrictions or any other restriction or limitation
regarding any Awards or the Company Common Stock relating thereto;
(k)construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan; and
(l)make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.
8



--------------------------------------------------------------------------------



Any determination made by the Administrator under the Plan, including, without
limitation, under Section 3.3, shall be final, binding and conclusive on all
Participants and other persons having or claiming any right or interest under
the Plan. The Administrator’s determinations under the Plan need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.
2.3 Delegation by the Administrator. The Administrator may delegate, subject to
such terms or conditions or guidelines as it shall determine, to any officer or
group of officers, or Director or group of Directors of the Company or its
Affiliates any portion of its authority and powers under the Plan with respect
to Participants who are not Executive Officers or non-employee directors of the
Board; provided that any delegation to one or more officers of the Company shall
be subject to and comply with applicable law.
2.4 Expenses, Professional Assistance, No Liability. All expenses and
liabilities incurred by the Administrator in connection with the administration
of the Plan shall be borne by the Company. The Administrator may elect to engage
the services of attorneys, consultants, accountants or other persons. The
Administrator, the Company and its officers and Directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. The
Administrator (and its members) shall not be personally liable for any action,
determination or interpretation made with respect to the Plan or the Awards, and
the Administrator (and its members) shall be fully protected by the Company with
respect to any such action, determination or interpretation.
2.5 Participants Based Outside the United States. To conform with the provisions
of local laws and regulations, or with local compensation practices and
policies, in foreign countries in which the Company or any of its Affiliates
operate, but subject to the limitations set forth herein regarding the maximum
number of shares issuable hereunder and the maximum award to any single
Participant, the Administrator may (i) modify the terms and conditions of Awards
granted to Employees employed outside the United States (“Non-U.S. Awards”),
(ii) establish sub-plans with such modifications as may be necessary or
advisable under the circumstances (“Sub-plans”) and (iii) take any action which
it deems advisable to obtain, comply with or otherwise reflect any necessary
governmental regulatory procedures, exemptions or approvals with respect to the
Plan. The Administrator’s decision to grant Non-U.S. Awards or to establish
Sub-plans is entirely voluntary, and at the complete discretion of the
Administrator. The Administrator may amend, modify or terminate any Sub-plans at
any time, and such amendment, modification or termination may be made without
prior notice to the Participants. The Company, Affiliates and members of the
Administrator shall not incur any liability of any kind to any Participant as a
result of any change, amendment or termination of any Sub-plan at any time. The
benefits and rights provided
9



--------------------------------------------------------------------------------



under any Sub-plan or by any Non-U.S. Award (x) are wholly discretionary and,
although provided by either the Company or an Affiliate, do not constitute
regular or periodic payments and (y) except as otherwise required under
applicable laws, are not to be considered part of the Participant’s salary or
compensation under the Participant’s employment with the Participant’s local
employer for purposes of calculating any severance, resignation, redundancy or
other end of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. If a Sub-plan is terminated, the Administrator may direct
the payment of Non-U.S. Awards (or direct the deferral of payments whose amount
shall be determined) prior to the dates on which payments would otherwise have
been made, and determine if such payments may be made in a lump sum or in
installments.
III
SHARES SUBJECT TO PLAN
3.1 Shares Subject to Plan.
(a)Subject to Section 3.3, the aggregate number of Shares which may be issued
under this Plan shall be equal to 31,169,099 Shares, all of which may be issued
in the form of Incentive Stock Options under the Plan. The Shares issued under
the Plan may be authorized but unissued, or reacquired Company Common Stock. No
provision of this Plan shall be construed to require the Company to maintain the
Shares in certificated form. Unless the Administrator shall determine otherwise,
(i) Awards may not consist of fractional shares and shall be rounded up to the
nearest whole Share, and (ii) fractional Shares shall not be issued under the
Plan (and shall instead also be rounded as aforesaid).
(b)If any Award or portion thereof under this Plan is for any reason forfeited,
canceled, cash-settled, expired or otherwise terminated without the issuance of
Shares, the Shares subject to such forfeited, canceled, cash-settled, expired or
otherwise terminated Award, or portion thereof, shall again be available for
grant under the Plan. If Shares are tendered or withheld from issuance with
respect to an Award by the Company in satisfaction of any Option Price, Base
Price or tax withholding or similar obligations, such tendered or withheld
Shares shall again be available for grant under the Plan. Notwithstanding the
foregoing, and except to the extent required by applicable law, Replacement
Awards shall not be counted against Shares available for grant pursuant to this
Plan.
3.2 Limitation on Non-Employee Director Awards. In any Compensation Year in
respect of a non-employee Director’s service to the Company as a non-employee
10



--------------------------------------------------------------------------------



Director, the maximum value of Awards granted to such Director, and the maximum
amount of cash paid to such Director, shall not exceed (i) in the case of such
non-employee Director who is serving as the chairman of the Board, $800,000 and
(ii) in the case of any other such Director, $700,000.
3.3 Changes in Company Common Stock; Disposition of Assets and Corporate Events.
(a)If and to the extent necessary or appropriate to reflect any stock dividend,
extraordinary dividend, stock split or share combination or any
recapitalization, merger, consolidation, exchange of shares, spin-off,
liquidation or dissolution of the Company or other similar transaction affecting
the Company Common Stock (each, a “Corporate Event”), the Administrator shall
adjust the number of shares of Company Common Stock available for issuance under
the Plan, any other limit applicable under the Plan with respect to the number
of Awards that may be granted hereunder, and the number, class and exercise
price (if applicable) or Base Price (if applicable) of any outstanding Award,
and/or make such substitution, revision or other provisions or take such other
actions with respect to any outstanding Award or the holder or holders thereof,
in each case as it determines to be equitable. Without limiting the generality
of the foregoing sentence, in the event of any such Corporate Event, the
Administrator shall have the power to make such changes as it deems appropriate
in (i) the number and type of shares or other securities covered by outstanding
Awards, (ii) the prices specified therein (if applicable), (iii) the securities,
cash or other property to be received upon the exercise, settlement or
conversion of such outstanding Awards or otherwise to be received in connection
with such outstanding Awards and (iv) any applicable Performance Goals. After
any adjustment made by the Administrator pursuant to this Section 3.3, the
number of shares subject to each outstanding Award shall be rounded down to the
nearest whole number of whole or fractional shares (as determined by the
Administrator), and (if applicable) the exercise price thereof shall be rounded
up to the nearest cent.
(b)Any adjustment of an Award pursuant to this Section 3.3 shall be effected in
compliance with Section 422 and 409A of the Code to the extent applicable.
3.4 Award Agreement Provisions. The Administrator may include such provisions
and limitations in any Award Agreement as it shall determine, subject to the
terms of the Plan.
3.5 Prohibition Against Repricing. Except to the extent (i) approved in advance
by holders of a majority of the Shares entitled to vote generally in the
election of directors or (ii) pursuant to Section 3.3 as a result of any
Corporate Event or pursuant to Article XI in connection with a Change in
Control, the Administrator shall not have the power or authority to reduce,
whether through amendment or otherwise, the exercise
11



--------------------------------------------------------------------------------



price of any outstanding Option or Base Price of any outstanding SAR or to grant
any new Award, or make any cash payment, in substitution for or upon the
cancellation of Options or SARs previously granted and as to which the exercise
price or Base Price thereof is in excess of the then-current Fair Market Value
of Share.
IV
OPTIONS AND SARS
4.1 Grant of Options and SARs. The Administrator is authorized to make Awards of
Options and/or SARs to any Service Provider in such amounts and subject to such
terms and conditions as determined by the Administrator, consistent with the
Plan. Any Incentive Stock Option granted under the Plan shall be designed to
conform to the applicable provisions of Section 422 of the Code. SARs may be
granted in tandem with Options or may be granted on a freestanding basis, not
related to any Option. Excluding Replacement Awards, the per Share purchase
price of the Shares subject to each Option (the “Option Price”) and the Base
Price of each SAR shall be not less than 100% of the Fair Market Value of a
Share on the date such Option or SAR is granted. Each Option and each SAR shall
be evidenced by an Award Agreement.
4.2 Exercisability and Vesting; Exercise. Subject to the one-year minimum
vesting requirement described below, each Option and SAR shall vest and become
exercisable according to the terms and conditions as determined by the
Administrator. Except as otherwise determined by the Administrator, SARs granted
in tandem with an Option shall become vested and exercisable on the same date or
dates as the Options with which such SARs are associated vest and become
exercisable. SARs that are granted in tandem with an Option may only be
exercised upon the surrender of the right to exercise such Option for an
equivalent number of Shares, and may be exercised only with respect to the
Shares for which the related Option is then exercisable. The Administrator shall
specify the manner of and any terms and conditions of exercise of an exercisable
Option or SAR, including but not limited to net-settlement, delivery of
previously owned stock and broker-assisted sales.
4.3 Settlement of SARs. Upon exercise of a SAR, the Participant shall be
entitled to receive payment in Shares, or such other form as determined by the
Administrator, having an aggregate value equal to the Fair Market Value of one
Share on the exercise date over the Base Price of such SAR; provided, however,
that on the grant date, the Administrator may establish a maximum amount per
Share that may be payable upon exercise of a SAR.
12



--------------------------------------------------------------------------------



4.4 Expiration of Options and SARs. No Option or SAR may be exercised after the
expiration of ten (10) years from the date the Option or SAR was granted, unless
otherwise determined by the Administrator.
V
RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS
5.1 Restricted Stock.
(a)Grant of Restricted Stock. The Administrator is authorized to make Awards of
Restricted Stock to any Service Provider selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator. All Awards of Restricted Stock shall be evidenced by an Award
Agreement.
(b)Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Administrator may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.
(c)Issuance of Restricted Stock. The issuance of Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine.
5.2 Restricted Stock Units. The Administrator is authorized to make Awards of
Restricted Stock Units to any Service Provider selected by the Administrator in
such amounts and subject to such terms and conditions as determined by the
Administrator. Subject to the one-year minimum vesting requirement described
below, restricted stock and restricted stock units will vest based on a period
of service specified by the Administrator, the occurrence of specific events
specified by our Administrator or both. For the avoidance of doubt, the
Administrator may grant Restricted Stock Units that are fully vested and
non-forfeitable when granted. At the time of grant, the Administrator shall
specify the settlement date applicable to each grant of Restricted Stock Units.
Unless otherwise provided in an Award Agreement, on the settlement date, the
Company shall, subject to the terms of this Plan, transfer to the Participant
one Share for each Restricted Stock Unit scheduled to be paid out on such date
and not previously forfeited.
5.3 Rights as a Stockholder. A Participant shall not be, nor have any of the
rights or privileges of, a stockholder in respect of Restricted Stock Units
awarded pursuant to the Plan unless and until the Shares attributable to such
Restricted Stock
13



--------------------------------------------------------------------------------



Units have been issued to such Participant. Notwithstanding the foregoing,
unless otherwise determined by the Administrator, the Restricted Stock Units
awarded pursuant to the Plan will receive Dividend Equivalents settled in Shares
in accordance with Article IX.
VI
PERFORMANCE AWARDS
6.1 Grant of Performance Awards. The Administrator is authorized to make
Performance Awards to any Participant selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator. All Performance Shares and Performance Units shall be evidenced
by an Award Agreement.
6.2 Issuance and Restrictions. The Administrator shall have the authority to
determine the Participants who shall receive Performance Awards; the number of
Performance Shares, the number and value of Performance Units; the cash
entitlement of any Participant with respect to any Performance Cycle; and the
Performance Goals applicable in respect of such Performance Awards for each
Performance Cycle. The Administrator shall determine the duration of each
Performance Cycle (the duration of Performance Cycles may differ from one
another), and there may be more than one Performance Cycle in existence at any
one time. An Award Agreement evidencing the grant of Performance Shares or
Performance Units shall specify the number of Performance Shares and the number
and value of Performance Units awarded to the Participant, the Performance Goals
applicable thereto, and such other terms and conditions as the Administrator
shall determine. Unless the Administrator shall determine otherwise, no Company
Common Stock will be issued at the time an Award of Performance Shares is made.
The Company shall not be required to set aside a fund for the payment of
Performance Awards.
6.3 Earned Performance Awards. Subject to the one-year minimum vesting
requirement described below, Performance Awards shall become earned, in whole or
in part, based upon the attainment of specified Performance Goals or the
occurrence of any event or events, as the Administrator shall determine or as
set forth in an Award Agreement. In addition to the achievement of the specified
Performance Goals, the Administrator may condition payment of Performance Awards
on such other conditions as the Administrator shall determine. The Administrator
may also provide in an Award Agreement for the completion of a minimum period of
service (in addition to the oneyear minimum and the achievement of any
applicable Performance Goals) as a condition to the vesting of any Performance
Award.
14



--------------------------------------------------------------------------------



6.4 Rights as a Stockholder. A Participant shall not have any rights as a
stockholder in respect of Performance Units awarded pursuant to the Plan
(including, without limitation, the right to vote on any matter submitted to the
Company’s stockholders) until such time as the Shares attributable to such
Performance Units have been issued to such Participant or his or her
beneficiary. Performance Units as to which Shares are issued prior to the end of
the Performance Cycle shall, during such period, be subject to such restrictions
on transferability and other restrictions as the Administrator may impose
(including, without limitation, limitations on the right to vote such Shares or
the right to receive dividends on such Shares). Notwithstanding the foregoing,
unless otherwise determined by the Administrator, the Performance Awards awarded
pursuant to the Plan will receive Dividend Equivalents settled in Shares in
accordance with Article IX.
6.5 Performance Goals and Related Provisions. The Administrator shall establish
the Performance Goals that must be satisfied in order for a Participant to
receive an Award for a Performance Cycle or for a Performance Award to be earned
or vested. The Administrator may provide for a threshold level of performance
below which no amount of compensation will be paid and a maximum level of
performance above which no additional amount of compensation will be paid under
the Plan, and it may provide for the payment of differing amounts of
compensation for different levels of performance. Performance Goals may be
established on a Company-wide basis, with respect to one or more business units,
divisions, Subsidiaries or products or based on individual performance measures,
and may be expressed in absolute terms or relative to other metrics including
internal targets or budgets, past performance of the Company, the performance of
one or more similarly situated companies, performance of an index, outstanding
equity or other external measures. In the case of earning-based measures,
Performance Goals may include comparisons relating to capital (including but
limited to, the cost of capital), shareholders’ equity, shares outstanding,
assets or net assets, or any combination thereof. Performance Goals may also be
subject to such other terms and conditions as the Administrator may determine
appropriate. The Administrator may also adjust the Performance Goals for any
Performance Cycle as it deems equitable in recognition of unusual or
nonrecurring events affecting the Company; changes in applicable tax laws or
accounting principles; other material extraordinary events such as
restructurings; discontinued operations; asset write-downs; significant
litigation or claims, judgments or settlements; acquisitions or divestitures;
reorganizations or changes in the corporate structure or capital structure of
the Company; foreign exchange gains and losses; change in the fiscal year of the
Company; business interruption events; unbudgeted capital expenditures;
unrealized investment gains and losses; and impairments or such other factors as
the Administrator may determine.
6.6 Determination of Attainment of Performance Goals. As soon as practicable
following the end of a Performance Cycle and prior to any payment or vesting
15



--------------------------------------------------------------------------------



in respect of such Performance Cycle, the Administrator (or its delegate
pursuant to Section 3.3) shall determine the number of Performance Shares or
other Performance Awards and the number and value of Performance Units or the
amount of any cash entitlement, in each case that has been earned or vested.
6.7 Payment of Awards. Payment or delivery of Company Common Stock with respect
to earned Performance Shares, earned Performance Units and earned cash
entitlements shall be made to the Participant or, if the Participant has died,
to the Participant’s Eligible Representative, as soon as practicable after the
expiration of the Performance Cycle and the Administrator’s determination under
Section 6.6 and (unless an applicable Award Agreement shall set forth one or
more other dates) in any event no later than the earlier of (i) ninety (90) days
after the end of the fiscal year in which the Performance Cycle has ended and
(ii) ninety (90) days after the expiration of the Performance Cycle. The
Administrator shall determine and set forth in the applicable Award Agreement
whether earned Performance Shares and the value of earned Performance Units are
to be distributed in the form of cash, Shares or in a combination thereof, with
the value or number of Shares payable to be determined based on the Fair Market
Value of the Company Common Stock on the date of the Administrator’s
determination under Section 6.6 or such other date specified in the Award
Agreement. The Administrator may, in an Award Agreement with respect to the
Award or delivery of Shares, condition the vesting of such Shares on the
performance of additional service.
6.8 Newly Eligible Participants. Notwithstanding anything in this Article VI to
the contrary, the Administrator shall be entitled to make such rules,
determinations and adjustments as it deems appropriate with respect to any
Participant who becomes eligible to receive Performance Shares, Performance
Units or other Performance Awards after the commencement of a Performance Cycle.
VII
OTHER STOCK-BASED AWARDS
7.1 Grant of Stock-Based Awards. Subject to the one-year minimum vesting
requirement described below, the Administrator is authorized to make Awards of
other types of equity-based or equity-related awards (collectively, “Stock-Based
Awards”) not otherwise described by the terms of the Plan in such amounts and
subject to such terms and conditions as the Administrator shall determine,
including without limitation the payment of cash bonuses or other incentives in
the form of Stock-Based Awards. Unless otherwise determined by the
Administrator, all Stock-Based Awards shall be evidenced by an Award Agreement.
Such Stock-Based Awards may be granted as an inducement to enter the employ of
the Company, any Affiliate or any Subsidiary or in satisfaction of any
obligation of the Company, any Affiliate or any Subsidiary to an officer or
other key
16



--------------------------------------------------------------------------------



employee, whether pursuant to this Plan or otherwise, that would otherwise have
been payable in cash or in respect of any other obligation of the Company. Such
Stock-Based Awards may entail the transfer of actual Shares, or payment in cash
or otherwise of amounts based on the value of Shares and may include, without
limitation, Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States.
VIII
MINIMUM VESTING REQUIREMENTS
8.1 Generally. No Award granted under the Plan may vest before the first
anniversary of the date of grant, subject to certain accelerated vesting
contemplated under the plan, with the exception of (i) Awards covering up to
five percent (5%) of the number of Shares reserved for issuance under the Plan,
(ii) Awards granted in replacement of Awards previously granted under the Plan
or another long-term incentive plan of the Company or its Affiliate, (iii)
Awards granted in connection with the assumption or substitution of awards as
part of a corporate transaction, and (iv) Awards that may be settled only in
cash.
IX
DIVIDEND EQUIVALENTS
9.1 Generally. Dividend Equivalents may be granted to Participants at such time
or times as shall be determined by the Administrator. Dividend Equivalents may
be granted in tandem with other Awards, in addition to other Awards, or
freestanding and unrelated to other Awards. Notwithstanding the terms of this
Section 9.1, no Dividend Equivalents shall be granted with respect to Options or
SARs. The grant date of any Dividend Equivalents under the Plan will be the date
on which the Dividend Equivalent is awarded by the Administrator, or such other
date permitted by applicable laws as the Administrator shall determine. Dividend
Equivalents may, at the discretion of the Administrator, be fully vested and
non-forfeitable when granted or subject to such vesting conditions as determined
by the Administrator; provided, that, unless the Administrator shall determine
otherwise in an Award Agreement, Dividend Equivalents with respect to Awards
shall not be fully vested until the Awards have been earned and shall be
forfeited if the related Award is forfeited. Dividend Equivalents shall be
evidenced in writing, whether as part of the Award Agreement governing the terms
of the Award, if any, to which such Dividend Equivalent relates, or pursuant to
a separate Award Agreement with respect to freestanding Dividend Equivalents, in
each case, containing such provisions not inconsistent with the Plan as the
Administrator shall determine, including customary representations, warranties
and covenants with respect to securities law matters.
17



--------------------------------------------------------------------------------



X
TERMINATION AND FORFEITURE
10.1 Termination. Except as provided in Article XI or in the applicable Award
Agreement, or as determined by the Administrator, unvested awards granted under
the Omnibus Incentive Plan will be forfeited upon a Participant’s termination of
employment or service to the Company for any reason.
10.2 Forfeiture and Recoupment of Awards. Awards granted under this Plan (and
gains earned or accrued in connection with Awards) shall be subject to such
generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct or Competitive Activity) as may be adopted
by the Administrator or the Board from time to time. Any such policies may (in
the discretion of the Administrator or the Board) be applied to outstanding
Awards at the time of adoption of such policies, or on a prospective basis only.
Participants shall also forfeit and disgorge to the Company any Awards granted
or vested and any gains earned or accrued due to the exercise of Options or SARs
or the sale of any Company Common Stock to the extent required by applicable law
or as required by any stock exchange or quotation system on which the Company
Common Stock is listed or quoted, in each case in effect on or after the
Effective Date, including but not limited to Section 304 of the Sarbanes-Oxley
Act of 2002 and Section 10D of the Exchange Act and any regulations promulgated
thereunder. For the avoidance of doubt, the Administrator shall have full
authority to implement any policies and procedures necessary to comply with
applicable law and/or the requirements of any stock exchange or quotation system
on which the Company Common Stock is listed or quoted. The implementation of
policies and procedures pursuant to this Section 10.2 and any modification of
the same shall not be subject to any restrictions on amendment or modification
of Awards.
10.3 Clawbacks. Awards shall be subject to any generally applicable clawback
policy adopted by the Administrator, the Board or the Company that is
communicated to the Participants or any such policy adopted to comply with
applicable law.
XI
CHANGE IN CONTROL
11.1 Alternative Award. Unless otherwise provided in an Award Agreement, and
other than with respect to the Performance Award Conversion, no cancellation,
acceleration or other payment shall occur in connection with a Change in Control
pursuant to Section 11.3 with respect to any Award or portion thereof as a
result of the Change in Control if the Administrator reasonably determines in
good faith, prior to the
18



--------------------------------------------------------------------------------



occurrence of the Change in Control, that such Award shall be honored or
assumed, or new rights substituted therefor following the Change in Control
(such honored, assumed or substituted award, an “Alternative Award”), provided
that any Alternative Award must (i) give the Participant who held the Award
rights and entitlements substantially equivalent to or better than the rights
and terms applicable under the Award immediately prior to the Change in Control,
including an equal or better vesting schedule and that Alternative Awards that
are stock options have identical or better methods of payment of the exercise
price thereof; (ii) have terms such that if a Participant’s employment is
involuntarily terminated by the Company or its successor other than for Cause
or, if such Participant’s Award Agreement includes a definition of “Good
Reason,” by the Participant with Good Reason, in each case within the twelve
(12) months following a Change in Control at a time when any portion of the
Alternative Award is unvested, the unvested portion of such Alternative Award
shall immediately vest in full and such Participant shall receive (as determined
by the Board prior to the Change in Control) either (A) a cash payment equal in
value to the excess (if any) of the fair market value of the stock subject to
the Alternative Award at the date of exercise or settlement over the price (if
any) that such Participant would be required to pay to exercise such Alternative
Award or (B) publicly-traded shares or equity interests equal in value (as
determined by the Administrator) to the value in clause (A) and (iii) comply
with Section 409A of the Code and other applicable laws.
11.2 Performance Award Conversion. Unless otherwise provided in an Award
Agreement, upon a Change in Control, then-outstanding Performance Awards shall
be modified to remove any Performance Goals applicable thereto and to
substitute, in lieu of such Performance Goals, vesting solely based on the
requirement of continued service through, as nearly as is practicable, the
date(s) on which the satisfaction of the Performance Goals would have been
measured if the Change in Control had not occurred (or, if applicable, the later
period of required service following such measurement date) (such Awards, the
“Alternative Performance Awards”), with such service-vesting of the Alternative
Performance Awards to accelerate upon the termination of service of the holder
prior to such vesting date(s) thereof, if such termination of service satisfies
the requirements of clause (ii) of Section 11.1. Unless otherwise determined by
the Administrator, the number of Alternative Performance Awards shall be equal
to (i) if less than 50% of the Performance Cycle has elapsed, the target number
of Performance Awards pro rated based on the elapsed period of time between the
grant date and the date of the Change in Control, and (ii) if 50% or more of the
Performance Cycle has elapsed, a number of Performance Awards based on actual
performance through the date of the Change in Control pro rated based on the
elapsed period of time between the grant date and the date of the Change in
Control (with the Administrator as constituted prior to the Change in Control
making any determinations necessary to determine the pro rata number of
Alternative Performance Awards and the vesting date(s) thereof). The conversion
of the Performance Awards into Alternative Performance Awards is referred
19



--------------------------------------------------------------------------------



to herein as the “Performance Award Conversion.” Following the Performance Award
Conversion, the Alternative Performance Awards shall either remain outstanding
as Alternative Awards consistent with this Section 11.2 or shall be treated as
provided in Section 11.3.
11.3 Accelerated Vesting and Payment. Except as otherwise provided in this
Article XI or in an Award Agreement, upon a Change in Control:
(a)each vested and unvested Option or SAR shall be canceled in exchange for a
payment equal to the excess, if any, of the Change in Control Price over the
applicable Option Price or Base Price;
(b)the vesting restrictions applicable to all other unvested Awards (other than
(x) freestanding Dividend Equivalents not granted in connection with another
Award and (y) Performance Awards) shall lapse, all such Awards shall vest and
become non-forfeitable and be canceled in exchange for a payment equal to the
Change in Control Price;
(c)the Alternative Performance Awards shall be canceled in exchange for a
payment equal to the Change in Control Price;
(d)all other Awards (other than freestanding Dividend Equivalents not granted in
connection with another Award) that were vested prior to the Change in Control
but that have not been settled or converted into Shares prior to the Change in
Control shall be canceled in exchange for a payment equal to the Change in
Control Price; and
(e)all freestanding Dividend Equivalents not granted in connection with another
Award shall be cancelled without payment therefor.
To the extent any portion of the Change in Control Price is payable other than
in cash and/or other than at the time of the Change in Control, Award holders
under the Plan shall receive the same value in respect of their Awards (less any
applicable exercise price, Base Price or similar feature) as is received by the
Company’s stockholders in respect of their Company Common Stock (as determined
by the Administrator), and the Administrator shall determine the extent to which
such value shall be paid in cash, in securities or other property, or in a
combination of cash and securities or other property, consistent with applicable
law. To the extent any portion of the Change in Control Price is payable other
than at the time of the Change in Control, the Administrator shall determine the
time and form of payment to the Award holders consistent with Section 409A of
the Code and other applicable laws. For avoidance of doubt, upon a Change in
Control the Administrator may cancel Options and SARs for no consideration
20



--------------------------------------------------------------------------------



if the Fair Market Value of the Shares subject to such Options or such SARs is
less than or equal to the Option Price of such Options or the Base Price of such
SARs.
XII
OTHER PROVISIONS
12.1 Awards Not Transferable. Except as otherwise determined by the
Administrator, no Award or interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this
Section 12.1 shall prevent transfers by will, by the applicable laws of descent
and distribution or pursuant to the beneficiary designation procedures approved
by the Company pursuant to Section 12.14 or, with the prior approval of the
Company, estate planning transfers.
12.2 Amendment, Suspension or Termination of the Plan or Award Agreements.
(a)The Plan may be wholly or partially amended or otherwise modified, suspended
or terminated at any time or from time to time by the Administrator; provided
that without the approval by a majority of the shares entitled to vote at a duly
constituted meeting of shareholders of the Company, no amendment or modification
to the Plan may (i) except as otherwise expressly provided in Section 3.3,
increase the number of Shares subject to the Plan or the individual Award
limitations specified in Section 3.2; (ii) modify the class of persons eligible
for participation in the Plan or (iii) materially modify the Plan in any other
way that would require shareholder approval under applicable law. Except as
otherwise expressly provided in the Plan, neither the amendment, suspension or
termination of the Plan shall, without the written consent of the holder of the
Award, adversely alter or impair any rights or obligations under any Award
theretofore granted.
(b)The Administrator at any time, and from time to time, may amend the terms of
any one or more existing Award Agreements, provided, however, that the rights of
a Participant under an Award Agreement shall not be adversely impaired without
the Participant’s written consent. The Company shall provide a Participant with
notice of any amendment made to a Participant’s existing Award Agreement.
21



--------------------------------------------------------------------------------



(c)No Award may be granted during any period of suspension nor after termination
of the Plan, and in no event may any Award be granted under this Plan after the
expiration of ten (10) years from the Effective Date.
12.3 Effect of Plan upon Other Award and Compensation Plans. The adoption of
this Plan shall not affect any other compensation or incentive plans in effect
for the Company or any of its Affiliates. Nothing in this Plan shall be
construed to limit the right of the Company or any of its Affiliates (a) to
establish any other forms of incentives or compensation for Service Providers or
(b) to grant or assume options or restricted stock other than under this Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options or restricted stock in connection
with the acquisition by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, firm or association.
12.4 At-Will Employment. Nothing in the Plan or any Award Agreement hereunder
shall confer upon the Participant any right to continue as a Service Provider of
the Company or any of its Affiliates or shall interfere with or restrict in any
way the rights of the Company or any of its Affiliates, which are hereby
expressly reserved, to discharge any Participant at any time for any reason
whatsoever, with or without Cause.
12.5 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.
12.6 Conformity to Securities Laws. The Plan is intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act
and any and all regulations and rules promulgated under any of the foregoing, to
the extent the Company, any of its Affiliates or any Participant is subject to
the provisions thereof. Notwithstanding anything herein to the contrary, the
Plan shall be administered, and Awards shall be granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and Awards granted hereunder shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations.
12.7 Term of Plan. The Plan shall become effective on the date first written
above (the “Effective Date”) and shall continue in effect, unless sooner
terminated pursuant to Section 12.2, until the tenth (10th) anniversary of the
Effective Date. The provisions of the Plan shall continue thereafter to govern
all outstanding Awards.
12.8 Governing Law. To the extent not preempted by federal law, the Plan shall
be construed in accordance with and governed by the laws of the State of
Delaware regardless of the application of rules of conflict of law that would
apply the laws of any other jurisdiction.
22



--------------------------------------------------------------------------------



12.9 Severability. In the event any portion of the Plan or any action taken
pursuant thereto shall be held illegal or invalid for any reason, the illegality
or invalidity shall not affect the remaining parts of the Plan, and the Plan
shall be construed and enforced as if the illegal or invalid provisions had not
been included, and the illegal or invalid action shall be null and void.
12.10 Governing Documents. In the event of any express contradiction between the
Plan and any Award Agreement or any other written agreement between a
Participant and the Company or any Affiliate that has been approved by the
Administrator, the express terms of the Plan shall govern, unless it is
expressly specified in such Award Agreement or other written document that such
express provision of the Plan shall not apply.
12.11 Withholding Taxes. In addition to any rights or obligations with respect
to Withholding Taxes under the Plan or any applicable Award Agreement, the
Company or any Affiliate employing a Service Provider shall have the right to
withhold from the Service Provider, or otherwise require the Service Provider or
an assignee to pay, any Withholding Taxes arising as a result of grant,
exercise, vesting or settlement of any Award or any other taxable event
occurring pursuant to the Plan or any Award Agreement, including, without
limitation, to the extent permitted by law, the right to deduct any such
Withholding Taxes from any payment of any kind otherwise due to the Service
Provider or to take such other actions (including, without limitation,
withholding any Shares or cash deliverable pursuant to the Plan or any Award) as
may be necessary to satisfy such Withholding Taxes.
12.12 Section 409A. To the extent applicable, the Plan and Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the adoption of the Plan. Notwithstanding any provision of the Plan
to the contrary, in the event that following the adoption of the Plan, the
Administrator determines that any Award may be subject to Section 409A of the
Code and related regulations and Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the adoption of the
Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (a)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance or (c) comply with any correction procedures available with respect to
Section 409A of the Code. Notwithstanding anything else contained in this Plan
or any Award Agreement to the contrary, if a Service
23



--------------------------------------------------------------------------------



Provider is a “specified employee” as determined pursuant to Section 409A under
any Company Specified Employee policy in effect at the time of the Service
Provider’s “separation from service” (as determined under Section 409A) or, if
no such policy is in effect, as defined in Section 409A of the Code, then, to
the extent necessary to comply with, and avoid imposition on such Service
Provider of any tax penalty imposed under, Section 409A of the Code, any payment
required to be made to a Service Provider hereunder upon or following his or her
separation from service shall be delayed until the first to occur of (i) the
six-month anniversary of the Service Provider’s separation from service and (ii)
the Service Provider’s death. Should payments be delayed in accordance with the
preceding sentence, the accumulated payment that would have been made but for
the period of the delay shall be paid in a single lump sum during the ten
(10)-day period following the lapsing of the delay period. No provision of this
Plan or an Award Agreement shall be construed to indemnify any Service Provider
for any taxes incurred by reason of Section 409A (or timing of incurrence
thereof), other than an express indemnification provision therefor.
12.13 Notices. Except as provided otherwise in an Award Agreement, all notices
and other communications required or permitted to be given under this Plan or
any Award Agreement shall be in writing and shall be deemed to have been given
if delivered personally, sent by email or any other form of electronic transfer
approved by the Administrator, sent by certified or express mail, return receipt
requested, postage prepaid, or by any recognized international equivalent of
such delivery, (i) in the case of notices and communications to the Company, to
its current business address and to the attention of the Corporate Secretary of
the Company or (ii) in the case of a Participant, to the last known address, or
email address or, where the individual is an employee of the Company or one of
its Subsidiaries, to the individual’s workplace address or email address or by
other means of electronic transfer acceptable to the Administrator. All such
notices and communications shall be deemed to have been received on the date of
delivery, if sent by email or any other form of electronic transfer, at the time
of dispatch or on the third business day after the mailing thereof.
12.14 Beneficiary Designation. Each Participant under the Plan may from time to
time pursuant to procedures approved by the Company name any beneficiary or
beneficiaries by whom any right under the Plan is to be exercised in case of
such Participant’s death.
24

